IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                      NO. PD-0644-10

                             TOMMY CORONADO, Appellant

                                              v.

                                  THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE SEVENTH COURT OF APPEALS
                           DEAF SMITH COUNTY

              H ERVEY, J., filed a concurring opinion in which KEASLER , J., joined.

                                CONCURRING OPINION

       I respectfully concur. While I do agree that the written interrogatories propounded

by the neutral interviewer in this case did not constitute a sufficient method of cross-

examination to satisfy a defendant’s constitutional right to confront witnesses, I also

believe there must be a balance between a defendant’s right to confrontation and a

societal need to protect child victims.
                                                                    Coronado concurring opinion - 2

       Surely we cannot overlook the plausible option of presenting child victim

testimony via closed circuit television in the manner proscribed by this Court in Gonzales

v. State, 818 S.W.2d 756 (Tex. Crim. App. 1991). There we held that use of a two-way

closed circuit television system to obtain the testimony of a child witness did not violate

the defendant’s state and federal confrontation rights. Use of this particular system was

employed after a determination that the system was necessary to protect the child’s well-

being and that she would suffer severe trauma if forced to testify in the courtroom. The

system provided a live two-way presentation of the child’s sworn testimony, and allowed

for rigorous and contemporaneous objection and cross-examination. The witness and

defendant could view one another and could be observed by the judge and jury. The

witness was merely in another room.

       To me, this option is clearly constitutional and satisfies the concerns of both

Crawford v. Washington1 and Maryland v. Craig2 because the evidence presented is being

subjected to rigorous (contemporaneous), adversarial testing3 while safeguarding a

compelling state interest4 to protect a child witness from the severe trauma of testifying in

the courtroom.




       1
           Crawford v. Washington, 541 U.S. 36 (2004).
       2
Md. v. Craig, 497 U.S. 836 (1990).
       3
           Crawford, 541 U.S. at 74; Craig, 497 U.S. at 845, 857.
       4
           Craig, 497 U.S. at 852.
                               Coronado concurring opinion - 3

      I respectfully concur.

Filed: September 14, 2011

Publish